DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graute (US-7503598-B2).

With regards to claim 1, Graute discloses a motor vehicle door lock (Abstract) comprising: 
a locking mechanism (Figure 1) having a catch (2 Figure 1) and a pawl (3 Figure 1); 
a locking pin (6 Figure 1) for interacting with the locking mechanism; 
at least one damping element (8 Figure 1) for a locking mechanism component of the locking mechanism and/or the locking pin (Col 1 Lines 25-29); and 
at least one spring (1 Figure 2) for the locking mechanism component (the catch 2, Figure 2), wherein the at least one spring at least partially abuts directly against the at least one damping element (Figure 2 shows the abutment of spring 1 with damping element 8, specifically in the area of reference number 7B).

With regards to claim 2, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one spring (1 Figure 2) has a coiled section that abuts directly against the at least one damping element (58 Figure 8) via an outer circumference of the coiled section (Figure 2 shows the abutment of the coiled section of spring 1 with damping element 8, specifically in the area of reference number 7B).

With regards to claim 3, Graute discloses the motor vehicle door lock according to claim 2, 
wherein the at least one spring (1 Figure 2) is a torsion spring comprising the coiled section and legs connected thereto (Col 2 Lines 43-44).

With regards to claim 4, Graute discloses the motor vehicle door lock according to claim 2, 
wherein the at least one damping element (8 Figure 2) has at least one arcuate segment (the segment of the damping element 8 which abuts the spring 1, Figure 2) which interacts frictionally with the coiled section (flexion of the coils of the spring 1 creates a frictional interaction with the damping element 8).

With regards to claim 5, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (8 Figure 2) is inserted into a pocket (Figure 2 shows that the damping element 8 is inserted into a pocket of latch housing 4) of a latch housing (4 Figure 1).

With regards to claim 6, Graute discloses the motor vehicle door lock according to claim 5, 
wherein an opening of the pocket is closed off and sealed by the at least one damping element (Figure 2 shows that the damping element 8 seals the front opening of the pocket of the latch housing 4).

With regards to claim 7, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (8 Figure 2) is a locking pin (6 Figure 1) damping element (Col 1 Lines 25-29).

With regards to claim 8, Graute discloses the motor vehicle door lock according to claim 7, 
wherein the locking pin damping element (8 Figure 2) is arranged in a latch housing (4 Figure 1) at an end (right end, Figures 1, 2) of an inlet mouth (5 Figure 1).

With regards to claim 9, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (8 Figure 2) has external moldings (bottom surface of 8, Figure 2) for interaction with indentations (the pocket of latch housing 4 holding damping element 8, Figure 2) in a latch housing (4 Figure 1).

With regards to claim 10, Graute discloses The motor vehicle door lock according to claim 1, 
wherein the at least one damping element (8 Figure 2) is made of a plastic (Col 1 Lines 60-61, Col 5 Lines 3-5).

With regards to claim 11, Graute discloses the motor vehicle door lock according to claim 10, 
wherein the at least one damping element (8 Figure 2) is made of an elastomeric plastic (Col 1 Lines 60-61, Col 5 Lines 3-5).

With regards to claim 12, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one spring (1 Figure 2) is configured pivot (Col 2 Lines 45-54) the catch (2 Figure 1) to release the locking pin (6 Figure 1).

With regards to claim 13, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one spring (1 Figure 2) and the catch (2 Figure 2) are arranged around a same axis of rotation (the extending shaft of housing 4, Figures 1, 2).

With regards to claim 14, Graute discloses the motor vehicle door lock according to claim 3, 
wherein the legs include a first leg that abuts a latch housing (the spring 1 biases the catch 2 clockwise relative to the housing 4, so one leg of spring 1 abuts the housing 4 [Col 2 Lines 45-54]) and a second leg that abuts the catch (Figure 2 shows that a second leg of spring 1 abuts the spring stop 7a of catch 2).

With regards to claim 15, Graute discloses the motor vehicle door lock according to claim 4, 
wherein the arcuate segment (the segment of the damping element 8 which abuts the spring 1, Figure 2) has a radius that matches a radius (Figure 2 shows that the outer radius of the coiled section matches the inner radius of the arcuate section of the damping element 8) of the coiled section of the spring (1 Figure 2).

With regards to claim 16, Graute discloses the motor vehicle door lock according to claim 4, 
wherein a thickness of the arcuate segment (the segment of the damping element 8 which abuts the spring 1, Figure 2) is at least equal to an axial length of the coiled section of the spring (1 Figure 2) whereby all windings of the coiled section abut the arcuate segment (Figure 2 shows that the thickness of the arcuate segment is greater than the axial length of the coiled section, and that all windings of the coiled section abut the arcuate segment).

With regards to claim 17, Graute discloses the motor vehicle door lock according to claim 5, 
wherein the at least one damping element (8 Figure 2) is wholly accommodated (Figure 2 shows damping element 8 wholly accommodated in the pocket of the latch housing 4) in the pocket of the latch housing (4 Figure 2).

With regards to claim 18, Graute discloses the motor vehicle door lock according to claim 1,
 further comprising a latch housing (4 Figure 1), wherein the at least one damping element (8 Figure 2) is anchored in an interior of the latch housing via interlocking features (bottom surface of damping element 8 and the pocket of latch housing 4, Figure 2) formed on the at least one damping element and the latch housing.

With regards to claim 19, Graute discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (8 Figure 2) is formed as a single continuous body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-7401822-B2: A motor vehicle door lock with similar structures and more detailed Figures.
US-8348309-B2: A motor vehicle door lock with similar structures and more detailed Figures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675